SCHEB, Judge.
The judgments are affirmed. A single sentence of 6 months to 4 years was imposed for both offenses: sale and possession of marijuana. Normally this would be an impermissible general sentence,1 however, in this particular case as the lower court was undoubtedly aware only one sentence was proper.2 Accordingly, we construe the judgment to impose a sentence of 6 months to 4 years for sale of marijuana.
HOBSON, Acting C. J., and GRIMES, J., concur.

. Darden v. State, Fla.App.2d 1975, 306 So.2d 581.


. Yost v. State, Fla.App.3d 1971, 243 So.2d 469.